Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-14 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 20170011340 A1 to Gabbai that was filed in 2015 (hereinafter “Gabbai”) that is assigned to EBAY™ and in view of  United States Patent Application Pub. No.: US 2017/0076616A1 to Kanade et al. that was assigned to Qualcomm and was filed on 9-11-15.
    PNG
    media_image1.png
    845
    694
    media_image1.png
    Greyscale

In regard to claim 1, and claim 11, Gabbai discloses “….1. A method comprising, by a server system: (see third party server in FIG. 1, as element 130-132 where the drones are located in a drone delivery system and the client device interfaces with the network for a delivery system 150)
accessing a plurality of planned vehicle routes for a plurality of autonomous vehicles;  (see paragraph 43-48 where to delivery the package the drones are provided on the bus and are docked to a customized truck or autonomous vehicle and the truck can move to the predetermined location that is within a last mile of the delivery of the package and then the drone can deliver the package to the last mile)

    PNG
    media_image2.png
    618
    842
    media_image2.png
    Greyscale
accessing a drone origin and a drone destination; (see FIG. 3 where the drone exits the truck/av to provide the last mile delivery of the package)
selecting one or more docking segments along one or more of the plurality of planned vehicle routes; (see claim 7 where after the delivery is completed then reversing the path to the truck/av to pick up the drone)
defining a drone flight path between the drone origin and the drone destination and including the one or more docking segments; and (see claim 1-8 where the truck brings the drone to the last mile, then the drone delivers the package and then reverses the path to dock again with the truck)
transmitting the drone flight path to a drone.  (see claims 1-9 and FIG. 4 where the drone receives a route to drop off the package and then reverse back to the truck in block 400-470)”.

    PNG
    media_image3.png
    601
    825
    media_image3.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Kanade teaches “… assigning a score to the drone flight path, wherein the score comprises  (see FIG. 2 to 3 where the score for each of the image frame of the drones is provided and if the score is above a threshold value and if it is then an obstacle avoidance move can be made by each of the drones and based on the visual sensors) 
    PNG
    media_image4.png
    648
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    657
    812
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    628
    775
    media_image6.png
    Greyscale
a sum of respective scores assigned to each drone flight of two or more drone flights within the drone flight path;  (see FIG. 8 where the scores can be 1 where there is a large problem and the vehicle must stop and a score of 5 where the vehicle can continue risk free to the current speed and direction and altitude) 
selecting the drone flight path based at least in part on the score;…”.   (see FIG. 5a-5c where the score of an object keeps getting larger and larger (zero score in FIG. 5a and then a medium score in FIG. b and then a super high score in fig. 5c and there will be a collision; ) and the drone has low confidence that the flight path is safe and then a higher indication of a collision and an avoidance is needed; see paragraph 80-90)


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of KANADE of QUALCOMM™ since KANADE teaches that a score from 1-5 can be provided with the drone path for an obstacle avoidance maneuver and based on the input from the visual sensor of the drone.  The drone can receive a 5 score where everything is fine and a high speed can be maintained. However, if an object is continually detected in the path of the uav then the score can increase from 5-1 where the drone can then consider that a collision is possible and then move to 1. A complete stop, 2. A hover operation, 3. A new course that has a low score, 4. Or sending the images to the remote operator so the drone operator can then figure out what to do such as landing.    See paragraph 88-105 and the abstract of Kanade. 


In regard to claim 2, and 12, Gabbai discloses “…2. The method of claim 1, further comprising, traversing, by the drone, the drone flight path from the origin to the destination while docking on one or more of the plurality of autonomous vehicles when traversing the one or more docking segments. (see claim 1-8 where the truck brings the drone to the last mile, then the drone delivers the package and then reverses the path to dock again with the truck)
In regard to claim 3 and 13, Gabbai discloses “…3. The method of claim 2, further comprising:
transmitting the plurality of planned vehicle routes to the plurality of autonomous vehicles; and (see claims 1-9 and FIG. 4 where the drone receives a route to drop off the package and then reverse back to the truck in block 400-470)”
traversing, by the plurality of autonomous vehicles, the plurality of planned vehicle routes. (see claim 1-8 where the truck brings the drone to the last mile, then the drone delivers the package and then reverses the path to dock again with the truck)
In regard to claim 4, and 14, Gabbai discloses “…4. The method of claim 2, further comprising:
accessing a plurality of route pairs, each route pair including a vehicle origin and a vehicle destination; and
 
defining the plurality of routes such that each route of the plurality of routes includes navigation instructions from the vehicle origin and the vehicle destination of the each route. (see claims 1-9 and FIG. 4 where the drone receives a route to drop off the package and then reverse back to the truck in block 400-470)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 20170011340 A1 to Gabbai that was filed in 2015 (hereinafter “Gabbai”) that is assigned to EBAY™ and in view of U.S. Patent Application Pub. No.: US 2011/0307280 A1 to Mandelbaum that was filed in 2010 (hereinafter “Mandelbaum”) and in view of Kanade. 
In regard to claim 5 and 15, the primary reference is silent but Mandelbaum teaches “…5. The method of claim 4, further comprising:
defining the plurality of routes such that for at least route pair of the plurality of route pairs, the plurality of routes include two or more routes between the vehicle origin and the vehicle destination of the at least one route pair;
selecting a selected route of the two or more routes in response to selecting a docket segment of the one or more docket segments on the selected route; and
causing a first autonomous vehicle of the plurality of autonomous vehicles to traverse the selected route”.  (see FIG. 8 where from the origin point to the destination point the uav has different 10 different way points and different air transportation legs to reach the ultimate destination; see paragraph 64-75). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of Mandelbaum since Gabbai teaches that a score of different routings can be accomplished based on a cost, arrival times, departure times and costs for time of travel. This can provide an easy scheduling of the best route to have a lowest cost, best arrival and departure times using a computer implemented algorithm. See claims 1-13 and paragraph 1-15, 56 and the abstract of Mandelbaum. 
In regard to claim 6 and 16, the primary reference is silent but Mandelbaum teaches “…6. The method of claim 1, wherein selecting the one or more docking segments along one or more of the plurality of planned vehicle routes comprises: ”.  (see FIG. 8 where from the origin point to the destination point the uav has different 10 different way points and different air transportation legs to reach the ultimate destination; see paragraph 64-75)
for each permutation of at least a portion of a plurality of permutations of the plurality of planned vehicle routes including one or more routes of the plurality of planned vehicle routes, determining a score for the each permutation; and (see paragraph 79-85)
selecting a selected permutation of the plurality of permutations according to the scores, the docking segments lying on the one or more planned vehicle routes of the selected permutation.  (see paragraph 79)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of Mandelbaum since Gabbai teaches that a score of different routings can be accomplished based on a cost, arrival times, departure times and costs for time of travel. This can provide an easy scheduling of the best route to have a lowest cost, best arrival and departure times using a computer implemented algorithm. See claims 1-13 and paragraph 1-15, 56 and the abstract of Mandelbaum. 

    PNG
    media_image4.png
    648
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    657
    812
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    628
    775
    media_image6.png
    Greyscale
Claim 6 and 16 are amended to recite and Kanade teaches “…determine a permutation score further based on risk factors  (see FIG. 8 where the scores can be 1 where there is a large problem and the vehicle must stop and a score of 5 where the vehicle can continue risk free to the current speed and direction and altitude) 
 (see FIG. 5a-5c where the score of an object keeps getting larger and larger (zero score in FIG. 5a and then a medium score in FIG. b and then a super high score in fig. 5c and there will be a collision; ) and the drone has low confidence that the flight path is safe and then a higher indication of a collision and an avoidance is needed; see paragraph 80-90)


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of KANADE of QUALCOMM™ since KANADE teaches that a score from 1-5 can be provided with the drone path for an obstacle avoidance maneuver and based on the input from the visual sensor of the drone.  The drone can receive a 5 score where everything is fine and a high speed can be maintained. However, if an object is continually detected in the path of the uav then the score can increase from 5-1 where the drone can then consider that a collision is possible and then move to 1. A complete stop, 2. A hover operation, 3. A new course that has a low score, 4. Or sending the images to the remote operator so the drone operator can then figure out what to do such as landing.    See paragraph 88-105 and the abstract of Kanade. 

Claims 7 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 20170011340 A1 to Gabbai that was filed in 2015 (hereinafter “Gabbai”) that is assigned to EBAY™ and in view of U.S. Patent Application Pub. No.: US 2011/0307280 A1 to Mandelbaum that was filed in 2010 (hereinafter “Mandelbaum”) and in view of International Patent Pub. No.: Wo 2017/138922 A1 to Marcath et al. that was filed in 2016 and is assigned to FORD™ and in view of Kanade. 

In regard to claim 7 and 17, Gabbai is silent but Marcath teaches “…7. The method of claim 6, wherein determining the score for the each permutation comprises:

    PNG
    media_image7.png
    908
    666
    media_image7.png
    Greyscale
  determine a docking segment for each planned vehicle route of the one or more planned vehicle routes of the each permutation; (see FIG. 3a where the uav cannot reach the destination on its own and needs to get a ride by docking in blocks 300-312) determine lengths of flight segments in a path including the docking segments for the one or more planned vehicle routes; and assign the score to the each permutation according to function that increases with the length of the flight segments.  (see paragraph 23-26 and see FIG. 3a where the vehicle that is a fastest and is lowest cost is the vehicle the uav can dock to in block 322)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of Marcath since Marcath teaches that a drone can dock with a vehicle to deliver a package. However, the drone can take into account 1. If the vehicle speed is sufficient, 2. If the vehicle route is sufficient, 3. The costs involved, and 4. If the vehicle can change the route if needed. Based on these and other items 1-4, the drone can score of different routings based on a cost, arrival times, departure times and costs for time of travel to deliver the package to the ultimate destination. This can provide a drone delivery having a fastest arrival time and lowest cost for a package.  See claims 1-3 and paragraph 20-23 and the abstract. 

    PNG
    media_image4.png
    648
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    657
    812
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    628
    775
    media_image6.png
    Greyscale
Kanade teaches a permutation score;  (see FIG. 8 where the scores can be 1 where there is a large problem and the vehicle must stop and a score of 5 where the vehicle can continue risk free to the current speed and direction and altitude)   (see FIG. 5a-5c where the score of an object keeps getting larger and larger (zero score in FIG. 5a and then a medium score in FIG. b and then a super high score in fig. 5c and there will be a collision; ) and the drone has low confidence that the flight path is safe and then a higher indication of a collision and an avoidance is needed; see paragraph 80-90)


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of KANADE of QUALCOMM™ since KANADE teaches that a score from 1-5 can be provided with the drone path for an obstacle avoidance maneuver and based on the input from the visual sensor of the drone.  The drone can receive a 5 score where everything is fine and a high speed can be maintained. However, if an object is continually detected in the path of the uav then the score can increase from 5-1 where the drone can then consider that a collision is possible and then move to 1. A complete stop, 2. A hover operation, 3. A new course that has a low score, 4. Or sending the images to the remote operator so the drone operator can then figure out what to do such as landing.    See paragraph 88-105 and the abstract of Kanade. 

In regard to claim 8 and 18, Gabbai is silent but Marcath teaches “8. The method of claim 7, further comprising: determining start and end points for the docking segment for each planned vehicle route of the one or more planned vehicle routes of the each permutation according to: excluded portions of the each planned vehicle route; a risk associated with locations along the each planned vehicle route; and a distance from locations along the each planned vehicle route to another planned vehicle route of the one or more planned vehicle routes of the each permutation. (see paragraph 23-26 and see FIG. 3a where the vehicle that is a fastest and is lowest cost is the vehicle the uav can dock to in block 322 and in block 318 the vehicle that is high cost and slow is excluded);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of Marcath since Marcath teaches that a drone can dock with a vehicle to deliver a package. However, the drone can take into account 1. If the vehicle speed is sufficient, 2. If the vehicle route is sufficient, 3. The costs involved, and 4. If the vehicle can change the route if needed. Based on these and other items 1-4, the drone can score of different routings based on a cost, arrival times, departure times and costs for time of travel to deliver the package to the ultimate destination. This can provide a drone delivery having a fastest arrival time and lowest cost for a package.  See claims 1-3 and paragraph 20-23 and the abstract. 

    PNG
    media_image4.png
    648
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    657
    812
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    628
    775
    media_image6.png
    Greyscale
Kanade teaches “… herein the risk factors comprise at least one of a first risk associated with transferring the drone among the plurality of autonomous vehicles, a second risk associated with the drone not reaching a vehicle of the plurality of autonomous vehicles in time, and a third risk associated with the drone not being secured properly to the vehicle; ;  (see FIG. 8 where the scores can be 1 where there is a large problem and the vehicle must stop and a score of 5 where the vehicle can continue risk free to the current speed and direction and altitude)    (see FIG. 5a-5c where the score of an object keeps getting larger and larger (zero score in FIG. 5a and then a medium score in FIG. b and then a super high score in fig. 5c and there will be a collision; ) and the drone has low confidence that the flight path is safe and then a higher indication of a collision and an avoidance is needed; see paragraph 80-90)


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of KANADE of QUALCOMM™ since KANADE teaches that a score from 1-5 can be provided with the drone path for an obstacle avoidance maneuver and based on the input from the visual sensor of the drone.  The drone can receive a 5 score where everything is fine and a high speed can be maintained. However, if an object is continually detected in the path of the uav then the score can increase from 5-1 where the drone can then consider that a collision is possible and then move to 1. A complete stop, 2. A hover operation, 3. A new course that has a low score, 4. Or sending the images to the remote operator so the drone operator can then figure out what to do such as landing.    See paragraph 88-105 and the abstract of Kanade. 

In regard to claim 9 and 19, Gabbai is silent but Marcath teaches “9. The method of claim 1, wherein selecting the one or more docking segments along one or more of the plurality of planned vehicle routes comprises: for each planned route of the plurality of planned vehicle routes, (a) determining a start point and an end point for the each planned route and (b) calculating a path score for a drone flight path including docking between the start point and the endpoint of the each panned route; and for each permutation of at least a portion of a plurality of permutations of groups of two or more routes of the plurality of planned vehicle routes, determining a path score 30
 for the each permutation using the start point for a first-traversed route of the two or more routes and the end point for the last-traversed route of the two or more routes; and
selecting based on the path scores one of (c) a planned route of the plurality of planned vehicles with the start and end points for the planned route and (d) a permutation of the plurality of permutations according to the path scores;
wherein the one or more docking segments are one or more portions of the at least one of (c) and (d). . (see paragraph 23-26 and see FIG. 3a where the vehicle that is a fastest and is lowest cost is the vehicle the uav can dock to in block 322 and in block 318 the vehicle that is high cost and slow is excluded and in FIG. 3b where a vehicle can be willing to amend the route to drive to obtain a faster arrival time in block 322);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gabbai with the teachings of Marcath since Marcath teaches that a drone can dock with a vehicle to deliver a package. However, the drone can take into account 1. If the vehicle speed is sufficient, 2. If the vehicle route is sufficient, 3. The costs involved, and 4. If the vehicle can change the route if needed. Based on these and other items 1-4, the drone can score of different routings based on a cost, arrival times, departure times and costs for time of travel to deliver the package to the ultimate destination. This can provide a drone delivery having a fastest arrival time and lowest cost for a package.  See claims 1-3 and paragraph 20-23 and the abstract. 

In regard to claim 10 and 20, Gabbai discloses “…10. The method of claim 1, wherein defining the drone flight path between the drone origin and the drone destination and including the one or more docking segments further comprises adjusting the drone destination according to an end point of a last docking segment of the one or more docking segments. (see claims 1-9 and FIG. 4 where the drone receives a route to drop off the package and then reverse back to the truck in block 400-470)”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668